Citation Nr: 0715346	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to September 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing has 
been made and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA examination report of February 2004 and a private 
medical statement dated in September 2004 reflect that the 
veteran has been diagnosed with PTSD attributed to stressful 
experiences he underwent while on active service in the 
Republic of Korea.  These stressors include the death of a 
Korean girl that the veteran struck while driving to Seoul to 
pick up equipment.

The veteran testified before the undersigned Veterans Law 
Judge as to the circumstances of this incident.  He stated 
that he had been hospitalized prior to the incident for a 
suicide attempt.  He had been distraught over matters at 
home.  After his release from the hospital, he was returned 
to duty with the 227th Signal Company.  He was directed to 
drive with another soldier to Seoul to pick up radio 
equipment, and on the way there, he saw people working in the 
rice patties.  A young girl ran into the road in front of him 
and he struck her.  He and the girl were taken to the 
hospital, where he learned the girl died.  The veteran 
testified he was so distraught that he was again hospitalized 
and attempted to take his life.  He also testified that the 
incident was investigated, and he was interviewed by a 
sergeant from the U.S. Army Criminal Investigation Division 
(CID).

On his July 1979 Report of Medical History for his discharge 
examination, the veteran reported being hospitalized in 1973 
in Seoul, Korea for depression as a result of being separated 
from his family.  A November 1978 service medical record 
shows treatment for anxiety.  Service personnel records are 
incomplete, and provide detailed information, including units 
of assignment, for only the second period of the veteran's 
active service, from May 1974 to September 1979.  Records 
from the prior period of service, from May 1972 to May 1974 
are not present in the claims file.  However, these records 
do show the veteran had service in the Republic of Korea from 
January 1973 to January 1974.  

Given that the veteran's reported service in Korea is 
consistent with the record, his reported inservice treatment 
in 1973, and subsequent treatment for anxiety in 1978, 
another attempt to verify the veteran's reported stressor 
must be made.  Efforts must be made to obtain the veteran's 
service personnel file, the CID report, and any investigation 
completed, including that conducted under the Status of 
Forces Agreement with South Korea.

Accordingly, the case is remanded for the following action. 

1. Obtain additional service medical 
records for the veteran for both periods 
of his active service, including any and 
all mental hygiene records and hospital 
records for the veteran's reported 
hospitalization in Seoul, Korea.

2.  Obtain the veteran's complete service 
personnel records for both periods of his 
active service, including, but not 
limited to, copies of any and all orders, 
administrative remarks, administrative 
actions including non-judicial punishment 
and/or records of courts martial, 
investigative reports, line of duty 
investigations, and evaluation reports.

3.  After determining the units with 
which the veteran was assigned, obtain 
the unit histories, incident and mishap 
reports, OR/LLs, and morning reports for 
those units for the time period from June 
to August 1973 and September 1973 to 
December 1973.  Request the service 
department's assistance where necessary.

4.  Obtain copies of any and all 
investigations into the averred incident 
in which the veteran struck a Korean girl 
in the time frames from June to August 
1973 and September 1973 to December 1973.  
Request line of duty determinations, 
incident reports, CID investigation 
reports, and any and all investigations 
conducted as a result of SOFA.  Request 
the service department's assistance where 
necessary.

5.  Conduct any and all follow-up 
required and document negative responses.  
Apprise the veteran of negative responses 
and afford him the opportunity to submit 
evidence from other sources, to include 
obtaining buddy statements, letters he 
may have written to family members or 
friends during his active service, or 
statements from family members or other 
friends or service members to whom he may 
have confided his stressful experiences 
during his active service in Korea, 
subsequent active service, or shortly 
after his discharge from active service.  

8. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the claim is denied, furnish 
the veteran a supplemental statement of 
the case and a reasonable period of time 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



